TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00527-CV



                Softprofit Solutions Corporation d/b/a Centripitel, Appellant

                                                 v.

     Bob Richardson, Individually and d/b/a The Bob Richardson Law Firm, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-08-011696, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal state in their Agreed Motion to Set Aside Trial Court

Judgment and Dismiss with Prejudice that they have settled their dispute. We grant their motion,

vacate the trial court judgment, and dismiss this cause. See Tex. R. App. P. 42.1(a)(2)(A); 43.2(e).




                                              G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Agreed Motion

Filed: December 4, 2009